COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Lorenzo Lopez,                                  §               No. 08-17-00033-CR

                        Appellant,                §                 Appeal from the

  v.                                              §            County Court at Law No. 7

  The State of Texas,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20150C06037)

                                                 §
                                               ORDER

       On June 5, 2017, the Court filed the record of the hearing conducted by the trial court

pursuant to this Court’s order of April 12, 2017. Based on the transcription, we find that the court

reporter’s notes have not been lost or destroyed, the notes are in the possession of Jason Mestas,

and the trial court has instructed Mr. Mestas to prepare and file the remaining portion of the

reporter’s record. Mr. Mestas shall file the remaining portion of the reporter’s record as a

supplemental on or before July 9, 2017. Further, the Appellant’s brief will be due thirty days after

the supplemental reporter’s record is filed.

       IT IS SO ORDERED this 9th day of June, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.